Decree affirmed. A wife appeals from adverse decrees of the Probate Court upon two petitions, one by her for separate support, alleging that she is living apart from her husband for justifiable cause and specifying cruel and abusive treatment; the other by the husband alleging that she has deserted him and that he is living apart from her for justifiable cause. G. L. (Ter. Ed.) c. 209, § 32. No helpful contribution to our jurisprudence would come from a recital of the material facts found by the judge. We need only state that such facts did not compel ultimate findings in favor of the wife in the two cases.